Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/043092.  Claims 1-16 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SZONN (DE 1290403B).

	Regarding Claim 1, SZONN teaches A belt drive, comprising; a first pulley wheel (1) in a form of a drive sprocket with drive teeth; a second pulley wheel (2) in a form of an output sprocket; and a tooth belt (4) which connects the drive sprocket and the output sprocket for transmitting a force, has a belt back (Figure 9), and a plurality of teeth (protruding portions around recesses (5) and (4) Fig. 9), wherein one of a plurality of tooth bases (Figure 9) is situated between each two adjacent teeth, wherein the toothed belt (4) comprises a plurality of recesses (5), each of which is configured in an individual tooth base of said plurality of tooth bases, and wherein at least one pulley wheel of said first and second pulley wheels comprises guide projections (3) for engaging in individual recesses (5) of the plurality of recesses.

Regarding Claim 10, SZONN teaches wherein the plurality of recesses (5) extend from a back side of the toothed belt (4) to a toothed side of the toothed belt opposite the back side (Fig. 9).

Regarding Claim 11, SZONN teaches wherein the guide projections (3) engage in individual recesses of the plurality of recesses in a main load-free manner.

Regarding Claim 12, SZONN teaches wherein the guide projections (3) guide the toothed belt (4) in an axial direction.

Regarding Claim 13, SZONN teaches wherein only the guide projections (3) guide the toothed belt (4) in the axial direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SZONN (DE 1290403B) in view of ROGERS (5,269,728).

Regarding Claim 4, SZONN does not teach further comprising a third pulley wheel in a form of an inner roller wherein said third pulley has guide projections.
ROGERS teaches further comprising a third pulley wheel (38) in a form of an inner roller wherein said third pulley has guide projections (teeth on 38).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket drive in SZONN so its components can be used for a differential drive.

Regarding Claim 5, SZONN as modified teaches the guide projections (3) have a projection height in a radial direction that corresponds to at least 0.1 times a back thickness of the back, and have a projection length that corresponds to at least half the width of the individual tooth base (Fig. 9).

Regarding Claim 16, SZONN as modified teaches wherein either the projection height or the projection length is at least 0.8 times the back thickness or the width of the individual recess, respectively (Fig. 9).


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAYMER (5,221,236) in view of SZONN (DE 1290403B).

Regarding Claim 14, RAYMER teaches A vehicle, comprising a belt drive according to claim 1, a pedal crank connected to the drive sprocket of the belt drive, and a rear wheel connected to the output sprocket of the belt drive.
RAYMER does not teach a belt drive according to claim 1.
SZONN teaches a belt drive according to claim 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the bicycle in RAYMER so it has the belt drive in SZONN so bicycle belt drive is cost effective.

Regarding Claim 15, RAYMER as modified teaches wherein the vehicle is configured as a bicycle (Col. 1 lines 17-25).


Allowable Subject Matter
Claims 2, 3, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the belt back has a groove that extends in a circumferential direction, and wherein each of the plurality of recesses extend in a groove base of the groove with the other elements in Claim 2.
The prior art does not teach or suggest wherein the drive sprocket features drive teeth on which guide projections are arrange, and/or wherein the output sprocket features output teeth on which the guide projections are arranged in Claim 3.
The prior art does not teach or suggest wherein the belt back comprises a first load cord and a second load cord, and wherein the first and second load cords are separated by a groove, and/or comprises a first load support layer and a second load support layer, wherein the first and second load support layers are separated by the groove with the other elements in Claim 6.
The prior art does not teach or suggest wherein the groove has a groove depth which is greater than a back thickness of the belt back, or is at least a sum of the back thickness and 0.1 -times a tooth height with the other elements in Claim 7.
The prior art does not teach or suggest wherein as least one of the drive sprocket and output sprocket comprises a first sprocket element, a second sprocket element, and a guide element arranged in an axial direction between the first sprocket element and the second sprocket element, and wherein the guide projections are only configured on the guide element with the other elements in Claim 8.
The prior art does not teach or suggest further comprising a fourth pulley wheel in a form of a rear roller, which features a first support surface and a second support surface, wherein the guide projections are arranged in an axial direction between the first and second support surfaces and protrude radially beyond the first and second support surfaces, and wherein the guide projections engage in the groove with the other elements in Claim 9.


Conclusion
The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654